     Case 2:19-cv-01655-GMN-NJK Document 41 Filed 01/04/21 Page 1 of 6



 1   John A. Hunt
 2   Nevada Bar No. 1888
     CLARK HILL
 3   3800 Howard Hughes Parkway
 4   Suite 500
     Las Vegas, NV 89169
 5   702-862-83300
 6   Email: jhunt@clarkhill.com
 7   Andrew Z. Tapp
 8   Florida Bar No. 68002
     Pro Hac Vice
 9   METROPOLITAN LAW GROUP, PLLC
10   1971 W. Lumsden Road, #326
     Brandon, Florida 33511-8820
11   813-228-0658
12   Email: Andrew@Metropolitan.Legal
13
                        UNITED STATES DISTRICT COURT
14                           DISTRICT OF NEVADA
15                           LAS VEGAS DIVISION
16    DASHMESH ENTERPRISES, INC.
      A NEVADA CORPORATION D/B/A
17    YOUR STOP, and
      RAVINDER S. GREWAL,
18    an Individual, and         CASE NO. 2:19-cv-01655-GMN-NJK
19
      RAJWANT K. GREWAL,
      an Individual              PLAINTIFFS’ UNOPPOSED
20                               MOTION FOR ENLARGEMENT
      Plaintiffs,
                                 OF TIME TO FILE REPLY BRIEF
21           v.                  IN OPPOSITION TO
22                               DEFENDANT’S MOTION FOR
      UNITED STATES OF AMERICA,
                                 SUMMARY JUDGMENT
23    Defendant.
24
          The Plaintiffs, DASHMESH ENTERPRISES, INC. a Nevada Corporation
25

26   d/b/a YOUR STOP, RAVINDER S. GREWAL, an Individual, and RAJWANT K.

27   GREWAL, an individual, by and through their undersigned counsel, and hereby
28


                                      Page 1 of 4
     Case 2:19-cv-01655-GMN-NJK Document 41 Filed 01/04/21 Page 2 of 6



 1   respectfully move the Court for an enlargement of time to file its reply brief in
 2
     opposition to Defendant’s Motion For Summary Judgment filed on November 23,
 3

 4   2020 (Doc. 37), from January 4, 2021 up to and including January 6, 2021, and

 5   respectfully moves this Honorable Court for an entry of the attached proposed Order.
 6
     CASE HISTORY & BACKGROUND
 7

 8         1.     On November 23, 2020, Defendant’s filed their Motion for Summary
 9   Judgment (Doc. 37).
10
           2.     Local Rule 7-2(b) provides that the Plaintiffs Response to the
11

12   Defendant’s Motion for Summary Judgment was due December 14, 2020.
13         3.     On November 25, 2020, the Plaintiffs filed an Unopposed Motion for
14
     Enlargement of time to File Reply Brief in Opposition to Defendant’s Motion for
15

16   Summary Judgment from December 14, 2020 to January 4, 2021 (Doc.38), which
17   was granted by this Court on December 1, 2020 (Doc. 39).
18
           4.     Since the Plaintiffs’ motion, intervening issues have caused problems
19

20   necessitating a brief extension in the Plaintiffs’ time for response. Most significantly
21
     of these problems includes the unexpected and emergency hospitalization of one of the
22
     undersigned’s paralegals in evening hours of January 3rd, 2021, resulting in a number
23

24   of additional deadlines for January 4th that need to be completed. In addition thereto,
25
     the undersigned received more than thirty administrative deadlines (for which the
26
     undersigned had ten (10) days’ notice to compile responses and administrative briefs)
27

28   were unexpectedly due between December 28th, 2020 and January 1st, 2021.

                                           Page 2 of 4
     Case 2:19-cv-01655-GMN-NJK Document 41 Filed 01/04/21 Page 3 of 6



 1         5.     In the interests of providing the Court a more well-organized filing in
 2
     response to the Government’s summary judgment motion, the Plaintiffs’ counsel
 3

 4   believes that a two (2) day extension to January 6th, 2021 is necessary to complete the

 5   response to the Defendant’s Motion for Summary Judgment.
 6
           6.     The undersigned’s office has conferred with the Defendant’s counsel
 7

 8   regarding this extension and was advised that the Defendant has no objection to the
 9   requested extension.
10
           7.     This is the Plaintiffs’ second motion to extend time for filing their
11

12   response in opposition to the Defendant’s Motion for Summary Judgment.
13         8.     As such, Plaintiffs request entry of an order granting them an extension
14
     up to and including January 6, 2021, an additional two (2) days, within which to file
15

16   and serve their Response to the Defendant’s Motion for Summary Judgment.
17         9.     The Plaintiffs do not believe the requested extension will result in undue
18
     delay of this matter.
19

20         WHEREFORE, for the reasons set forth above, Plaintiffs, Dashmesh
21
     Enterprises, Inc., a Nevada Corporation d/b/a Your Stop, Ravinder S. Grewal, an
22
     Individual, Rajwant K. Grewal, an individual, respectfully request this Court enter
23

24   an order granting the unopposed motion, and granting up to and including January 6,
25
     2021 for the Plaintiffs’ Response to the Defendant’s Motion for Summary Judgment.
26

27

28


                                           Page 3 of 4
     Case 2:19-cv-01655-GMN-NJK Document 41 Filed 01/04/21 Page 4 of 6



 1   Dated: January 4, 2021           Respectfully submitted,
 2

 3                                    By: /s/ Andrew Z. Tapp
 4                                    Andrew Z. Tapp (FBN 68002)
                                      Pro Hac Vice
 5                                    METROPOLITAN LAW GROUP, PLLC
 6                                    1971 W. Lumsden Road, #326
                                      Brandon, Florida 33511-8820
 7                                    Telephone: (813) 228-0658
 8                                    Facsimile: (813) 330-3129
                                      Email: andrew@metropolitan.legal
 9
                                      And
10
                                      JOHN A. HUNT, ESQ.
11
                                      Nevada Bar No. 1888
12                                    CLARK HILL
                                      3800 Howard Hughes Parkway
13
                                      Suite 500
14                                    Las Vegas, NV 89169
15
                                      Telephone: (702) 862-8300
                                      Facsimile: (702) 862-840
16                                    Email: jhunt@clarkhill.com
17
                                      COUNSEL FOR PLAINTIFFS
18
                               CERTIFICATE OF SERVICE
19

20
           I HEREBY CERTIFY that on January 4, 2021, I electronically filed the

21   foregoing with the Clerk of the Court using the CM/ECF system, which will send
22
     notification of such filing to the following:
23

24         Patrick A. Rose, Esq.
           Patrick.Rose@usdoj.gov
25

26
                                      /s/ Andrew Z. Tapp
27                                    Andrew Z. Tapp (FBN 68002)
                                      Pro Hac Vice
28


                                            Page 4 of 4
     Case 2:19-cv-01655-GMN-NJK Document 41 Filed 01/04/21 Page 5 of 6



 1   John A. Hunt
 2   Nevada Bar No. 1888
     CLARK HILL
 3   3800 Howard Hughes Parkway
 4   Suite 500
     Las Vegas, NV 89169
 5   702-862-83300
 6   Email: jhunt@clarkhill.com
 7   Andrew Z. Tapp
 8   Florida Bar No. 68002
     Pro Hac Vice
 9   METROPOLITAN LAW GROUP, PLLC
10   1971 W. Lumsden Road, #326
     Brandon, Florida 33511-8820
11   813-228-0658
12   Email: Andrew@Metropolitan.Legal
13
                         UNITED STATES DISTRICT COURT
14                            DISTRICT OF NEVADA
15                            LAS VEGAS DIVISION
16    DASHMESH ENTERPRISES, INC.
      A NEVADA CORPORATION D/B/A
17    YOUR STOP, and
      RAVINDER S. GREWAL,
18    an Individual, and         CASE NO. 2:19-cv-01655-GMN-NJK
      RAJWANT K. GREWAL,
19    an Individual              ORDER GRANTING PLAINTIFFS’
                                 UNOPPOSED MOTION FOR
20    Plaintiffs,                ENLARGEMENT OF TIME TO
                                 FILE REPLY BRIEF IN
21           v.                  OPPOSITION TO DEFENDANT’S
                                 MOTION FOR SUMMARY
22    UNITED STATES OF AMERICA,  JUDGMENT
23    Defendant.                              (Docket No. 40)
24
          Pending before the Court is Plaintiffs’ Unopposed Motion for Enlargement of
25

26   Time to File Reply Brief in Opposition to Defendant’s Motion for Summary

27   Judgment, Docket No. 40. The Court having reviewed the unopposed motion
28


                                       Page 1 of 2
     Case 2:19-cv-01655-GMN-NJK Document 41 Filed 01/04/21 Page 6 of 6



 1   therefore GRANTS the motion, Docket No. 40.          The Plaintiffs, Dashmesh
 2
     Enterprises, Inc., a Nevada Corporation d/b/a Your Stop, Ravinder S. Grewal, an
 3

 4   Individual, and Rajwant K. Grewal, an individual may file their reply brief in

 5   opposition to Defendant’s Motion for Summary Judgment on or before January 6,
 6
     2021.
 7

 8

 9                                 IT IS SO ORDERED.
10
                                   Dated this ____
                                               4 day of January, 2021.
11

12

13
                                   ___________________________
14                                 Gloria M. Navarro, District Judge
                                   UNITED STATES DISTRICT COURT
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                       Page 2 of 2
